Rejoinder of Claims
Claims 1-18 are allowable. Claims 12-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Figs. 3-6 and 10-17, as set forth in the Office action mailed on 6/10/2021, is hereby withdrawn and claim 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Applicant’s invention regards a display device with round edge and pixel data processing along the round edges. Applicant’s invention regards determining the edge portion and performing specific display driving of alternately displaying and not displaying frame images via different frames. Further, Applicant’s invention regards that the two frames are different in edge positions. In claim 1, Applicant specifically claims, “determining an irregular edge of the display panel and determining all edge pixels the 
Park et al (PGPUB 2018/0144698 A1) – Park teaches driving method of the edge portion in a display device with round edges as shown in Fig. 2. Park specifically teaches that different “DATA” can be applied to the edge pixel column n as shown in Figs. 4A and 4B. However, Park does not specifically teach the limitation of “not displaying” on the edge pixels.
Jung (PGPUB 2016/0189601 A1) – Jung teaches circular display panel and special driving method. Jung teaches data skipping or cutting off the signal according to the display panel’s shape. However, Jung teaches data skipping or cutting off to the non-display area of the display and does not specifically teach determining the edge pixels and displaying/not displaying the determined edges specifically.
Same discussion applies to claim 17.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691